PECK, C. J.
In deciding this case, we shall treat the judgments and decrees rendered by the courts 'of the rebel State government as standing on the footing and having the legal effect of foreign judgments and decrees.
Foreign judgments, when carried into effect, are a protection to the parties to such judgments. — 2 Kent’s Com. p. 120, marg.
The judgment of the probate court in this case is not only a final judgment, but was carried into effect immediately after it was rendered. It must be held, therefore, to protect the appellees until it is impeached for fraud, or avoided by some legal proceeding for that purpose; it can *691not be declared void by the probate court at the instance of the appellants, upon the ground that it was rendered by a probate court of the rebel government.
If the petition had been filed in time, and framed under ordinance No. 40 of the convention of 1867, entitled, “An ordinance to allow widows, orphans, and others to review the validity of sales and settlements of estates made by guardians, trustees, &e.,” adopted February 6th, 1867, (Acts 1868, p. 187,) the said decree of final settlement, we think, might have been re-examined and reviewed in the probate court. But the petition does not seem to be framed with reference to that ordinance, and if it were, the ordinance had expired by its own limitation some months before the petition was filed. This ordinance, of itself, shows the convention did not consider the judgments, sales and settlements referred to, void, but on the contrary, provided how they might be re-examined and reviewed.
It follows, from what is here said, that the judgment of the court below must be affirmed at appellants’ costs.